             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                (WESTERN DIVISION)


                                                           Civil Action No. ______________
 JOSEPH GIGUERE,
 on behalf of himself and all others similarly
 situated,
               Plaintiff,                               COLLECTIVE AND CLASS
        v.                                                ACTION COMPLAINT

 HOMEWORKS ENERGY, INC., MARTIJN
 FLEUREN, individually and MAX
 VEGGEBERG, individually,
            Defendants.



I.     PRELIMINARY STATEMENT

       1.     Employers in Massachusetts must not take deductions from their employee’s

wages based on customer complaints or other performance issues. See, Awuah v. Coverall

North America, Inc. 460 Mass. 484, 493 (2011). Employers must also factor in “all

remuneration for employment paid to, or on behalf of the employee” when calculating

overtime pay. 29 U.S.C. § 207(e) (“regular hourly rate” defined).

       2.     Here, Defendants took deductions from the wages of Plaintiff and other

installers when the company received customer complaints, when a worker left a tool at the

work site, or for other actions that the employer wished to disincentivize. Defendants also

did not include all of Plaintiff’s income when calculating overtime pay.

       3.     Defendants’ failure to pay all wages due under the law deprived Plaintiff and

other similarly situated employees the full wages they were entitled to receive by law and

renders them liable for hundreds of thousands of dollars in back wages, liquidated damages

and attorneys’ fees.



                                                 1
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 2 of 16


II.    JURISDICTION AND VENUE

       4.     This Court has jurisdiction over Plaintiff’s Fair Labor Standards Act (“FLSA”)

claims pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

       5.     This Court has jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367 since they are so related to his FLSA claims that they form part of the same

case or controversy.

       6.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(c) because the

acts or omissions giving rise to the claims in this Complaint took place in this judicial district.

III.   PARTIES

       7.     Plaintiff Joseph Giguere (“Plaintiff” or “Giguere”) is an adult resident of West

Springfield, Massachusetts. Giguere works for Defendant, HomeWorks Energy, Inc., as a

Crew Lead and, previously, as a Tech I.

       8.     Defendant HomeWorks Energy, Inc. (“Homeworks”) is a domestic for-profit

corporation incorporated under the laws of the Commonwealth of Massachusetts with

operations in this judicial district and throughout the Commonwealth. It is an employer as

that term is defined under the Massachusetts Wage Act.

       9.     Defendant Martijn Fleuren (“Fleuren”) is the President of HomeWorks and,

accordingly, is individually liable for Plaintiffs’ claims pursuant to M.G.L. c. 149 §§ 148,

150.

       10.    Defendant Max Veggeberg (“Veggeberg”) is the Treasurer of HomeWorks

and, accordingly, is individually liable for Plaintiffs’ claims pursuant to M.G.L. c. 149 §§ 148,

150.

       11.    At all relevant times, Defendants have been, and continue to be, employers

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA, 29 U.S.C. §§206(a) and 207(a).

                                                 2
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 3 of 16


      12.    Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.00 per year.

      13.    Plaintiff consents in writing to be a party to this action, pursuant to 29 U.S.C.

§ 216(b). The named Plaintiff’s written consent is attached hereto and incorporated by

reference.

IV.   LEGAL PRINCIPLES

      A.     Deductions from Wages

      14.    The Massachusetts Wage Act requires “prompt and full payment of wages

due.” Camara v. Attorney General, 458 Mass. 756, 759 (2011).

      15.    The Massachusetts Wage Act mandates that “[e]very person having

employees in his service shall pay weekly or bi-weekly such each employee the wages

earned by him within six days of the termination of the pay period during which the wages

were earned….” M.G.L. c. 149 § 148.

      16.    Employers may not except themselves from the requirements of § 148 by

“special contract” with the employee. Id.

      17.    Employers must not take any deductions from their employees’ wages unless

those deductions are authorized by law. See, Awuah v. Coverall North America, Inc. 460

Mass. 484, 493 (2011) (holding that the Wage Act prohibits an employer from “deducting, or

withholding payment of, any earned wage.”)

      18.    Employers may not impose impermissible pay deductions even if the

employee agrees to the deduction by “special contract.” Id.

      19.    Employers may not deduct wages as a penalty for an employee’s

performance. Awuah v. Coverall, 460 Mass. at 493 (“[i]f an employee's work is inadequate,

[the employer] is free to implement sanctions, including termination; [the employer] is not

free to withhold—much less recapture—the employee's earned wages.”)

                                               3
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 4 of 16


       20.    Employers who violate the Wage Act by taking illegal deductions are liable for

three times the amount of the unpaid wages, plus court costs and reasonable attorney’s

fees. M.G.L. c. 149 § 148.

       B.     Overtime Wages

       21.    Employers subject to the FLSA must pay employees at a rate of one and one-

half times the employee’s “regular hourly rate” for all hours worked in excess of forty per

week, unless the employer can prove that an overtime exemption applies. 29 U.S.C. § 207

et. seq.

       22.    When calculating an employee’s regular hourly rate, an employer must factor

in “all remuneration for employment paid to, or on behalf of the employee.” 29 U.S.C.

§ 207(e) (“regular hourly rate” defined).

       23.    An employer’s failure to include “incentive payments” (payments in excess of

the employee’s hourly rate in reward for good performance) as part of the employee’s

“regular hourly rate” violates the FLSA.

       C.     Individual liability of Defendant Fleuren and Defendant Veggeberg

       24.    The Massachusetts Wage Act states that “[t]he president and treasurer of a

corporation and any officers or agents having the management of such corporation shall be

deemed to be the employers of the employees of the corporation within the meaning of this

section.” M.G.L. c. 149 §§ 148, 150.

       25.    Defendant Fleuren, is the President of HomeWorks and Defendant Veggeberg

is the Treasurer of HomeWorks. Accordingly, both parties are individually liable under the

Massachusetts Wage Act.

       26.    Corporate officers and directors are individually liable under the FLSA when

they: (1) have the power to hire and fire employees; (2) supervise and control employee

work schedules and conditions of employment; (3) determine the rate and method of

                                               4
               Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 5 of 16


compensation; and/or (4) maintain office records. Defendant Fleuren’s and Defendant

Veggeberg’s exercise of that authority was the direct cause of failure to pay wages as set

forth below. Accordingly, Defendant Fleuren and Defendant Veggeberg are employers of

Plaintiff and all other similarly situated individuals as that term is defined in the FLSA.

        D.     Violations of the FLSA constitute a violation of Massachusetts Wage Act

        27.    The Defendants’ failure to pay all overtime wages owed pursuant to the FLSA

also constitutes a failure to pay timely wages pursuant to the Massachusetts Wage Act.

See Lambirth v. Advanced Auto, Inc., 140 F. Supp. 3d 108 (D. Mass. 2015) (holding that an

employee could pursue claim for treble damages under Massachusetts Wage Act for unpaid

overtime wages due under federal law, where employee established his right to overtime

wages owed under the Fair Labor Standards Act.

V.      STATEMENT OF FACTS

        28.    Defendant, HomeWorks, is in the business of providing home energy

assessments and installation services to customers throughout Massachusetts and New

York.

        29.    HomeWorks employs a compensation plan for Crew Leads and Technicians in

which employees receive “incentive” payments to encourage productivity and “disincentive”

deductions to punish employees for undesired events.

        30.    HomeWorks takes disincentive deductions from employees when HomeWorks

receives a customer complaint, when a worker leaves a tool at the worksite, or for other

performance issues that the employer wishes to disincentivize.

        31.    HomeWorks calculates overtime without factoring in “incentive payments” into

the hourly overtime rate. This failure to include incentive payments in the calculation of an

employee’s regular hourly rate results in HomeWorks retaining wages that should be paid to

its workers.

                                                5
                 Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 6 of 16


        32.      Giguere is employed by HomeWorks as a Crew Lead performing insulation

installations.

        33.      Giguere has worked for HomeWorks as a Crew Lead since on or about

February 13, 2020.

        34.      From on or about November 18, 2019, until his promotion to Crew Lead,

Giguere worked as a Tech I performing insulation installations.

        35.      As Crew Lead, Giguere is assigned to work approximately 45 to 55 hours per

week.

        36.      Giguere is compensated by HomeWorks on an hourly basis and presently

earns $20.00 per hour for his work.

        37.      Pursuant to its compensation plan, HomeWorks regularly adjusts the wages of

Giguere and other Crew Leads, Tech II’s and Tech I’s based on so-called “incentives” and

“disincentives”

        38.      Under this plan, Giguere and other Crew Leads receive wages in the amount

of the greater of their hourly wages or 10.2% of the revenues created by installations

completed during the pay period.

        39.      For example, for the week of September 28, 2020, Giguere worked 51.81

hours as a Crew Lead at an hourly rate of $20.00, for a total of $1,154.30. Because

Giguere’s “incentive” of $1,323.52 based on his revenues from installations exceeded his

regular hourly wages, he received his incentive pay less the aforementioned improper

deduction.

        40.      Because Giguere’s “incentive” payment typically exceeded his hourly wages,

Giguere’s compensation was predominantly based on his “incentive” rather than his regular

hourly wages.



                                               6
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 7 of 16


       41.    HomeWorks’ compensation plan did not pay overtime on the incentive

payments of Giguere or any other Crew Lead, Tech II, or Tech I based on hours worked in

excess of forty per week.

       42.    HomeWorks’ compensation plan for Tech II’s provided for payment of the

greater of the Tech II’s hourly wages or 7.4% of revenues created by installations completed

during the pay period. Tech I’s received the greater of their hourly wages, or 5.2% of

revenues created by installations.

       43.    HomeWorks’ compensation plan for Tech I’s, Tech II’s and Crew Leads did not

pay overtime on incentive payments based on hours worked in excess of forty per week.

       44.    HomeWorks’ failure to pay overtime on incentive payments to Giguere and

similarly situated Crew Leads, Tech II’s, and Tech I’s for hours worked in excess of forty per

week violates the FLSA, which requires that employers factor in such payments in

calculating an employee’s “regular hourly rate.” 29 U.S.C. 207(e) (“regular hourly rate”

defined).

       45.    HomeWorks’ compensation plan for Crew Leads, Tech II”s and Tech I’s

provides for “disincentive” deductions from wages for employees accused of actions that

HomeWorks seeks to disincentivize.

       46.    For example, HomeWorks reduced Giguere’s wages by $150.00 for the week

of September 28, 2020, by $150.00 for the week of October 2, 2020, by $150.00 for the

week of 10/26/20, and by $150.00 for the week of November 9, 2020. HomeWorks took

these deductions on the basis of an alleged customer complaints or performance issues

that were never fully explained to him.

       47.    Upon information and belief, all Crew Leads, Tech II’s and Tech I’s receive

disincentive deductions for customer complaints, for leaving a tool at a job site, or for other

actions that HomeWorks unilaterally deems deserving of a disincentive deduction.

                                               7
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 8 of 16


       48.    HomeWorks’ imposition of disincentive deductions on Giguere and other

similarly situated Crew Leads, Tech II’s and Tech I’s violates the Massachusetts Wage Act

in that the disincentive deductions constitute an impermissible wage deduction. See,

Camara v. Attorney General, 458 Mass. 756 (2011); 454 C.M.R. § 27.05.

       49.    HomeWorks’ conduct as described above constitutes a willful violation of the

FLSA in that it knew that it was required to pay Plaintiff and the class overtime calculated as

described above and that it was not entitled to make the deductions it did but nonetheless

improperly paid Plaintiff and the class in violation of those laws.

       50.    On January 12, 2021, Giguere, received authorization from the

Massachusetts Office of the Attorney General, Fair Labor Division, to pursue civil claims

against Defendants for wage violations on his own behalf and “on behalf of other similarly

situated employees.” (Authorization Letter attached hereto as Exhibit “A”).

VI.    COLLECTIVE AND CLASS ACTION ALLEGATIONS

       A.     The FLSA Class

       51.    Plaintiff brings this action on behalf of himself and other similarly situated Crew

Leads, Tech II’s or Tech I’s, present or former, who were and/or are denied overtime wages

due to Defendants’ failure to include their incentive pay in the calculation of their regular rate

as described above.

       52.    In addition, and in the alternative, Plaintiff brings this action in his individual

and personal capacity, separate and apart from the class claims set forth herein.

       53.    The FLSA class is defined as follows:

              All current and former Crew Leads, Tech II’s and Tech I’s who were employed

              by HomeWorks in Massachusetts from three years prior to the date of the filing

              of this complaint through the date of final judgment in this matter.



                                                 8
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 9 of 16


       54.    Plaintiff reserves the right to amend said class definition consistent with

information obtained through discovery.

       55.    Plaintiff sues on behalf of himself and those members of the FLSA class who

have filed or will file with the Court their consents to sue. This is an appropriate collective or

representation action under 29 U.S.C. § 216(b), sometimes referred to as an “opt-in class

action,” in that the Plaintiff and the members of the putative class, are similarly situated.

       B.     The Massachusetts Rule 23 Class

       56.     Plaintiff seeks to represent a class of plaintiffs defined as Crew Leads, Tech

II’s and Tech I’s currently or formerly employed by Defendants in Massachusetts at any of

its Massachusetts locations, during the period beginning three years prior to the date of

commencement of this action through and including the date of judgment in this action.

       57.    Plaintiffs bring this action under Rule 23 of the Massachusetts Rules of Civil

Procedure, for themselves and on behalf of the above defined class and pursuant to Mass.

R. Civ. P. 23 for Defendants’ failure to calculate overtime pay properly and for illegal

deductions from the pay of the class.

       58.    The Rule 23 class is defined as follows:

              All current and former Crew Leads, Tech II’s and Tech I’s who were employed

              by HomeWorks in Massachusetts from three years prior to the date of the filing

              of this complaint through the date of final judgment in this matter.

       59.    Class certification for these claims is appropriate under Rule 23(a) and

Rule 23(b)(3) because all the requirements of the Rules are met.

       60.    The class is so numerous that joinder of all members is impracticable. Upon

information and belief, there are hundreds of Crew Leads, Tech II’s and/or Tech I’s

employed by HomeWorks in Massachusetts.



                                                9
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 10 of 16


       61.    There are questions of law and fact common to the class. All class members

were, or continue to be, employees of HomeWorks who were subject to unlawful deductions

from wages in violation of Massachusetts law and who were denied timely payment of all

wages owed. Common questions of law include: (1) whether the “disincentive” payments

constitute an unlawful deduction from wages; and (2) whether HomeWorks’ calculation of

employees’ “regular hourly rates” resulted in the failure to pay timely wages as required by

M.G.L. c. 149 § 148.

       62.    The named Plaintiff’s claims are typical of those of the class members.

Plaintiff’s claims encompass the challenged practices and course of conduct of

HomeWorks. Furthermore, Plaintiff’s legal claims are based on the same legal theories as

the claims of the putative class members. The legal issues as to which laws are violated by

such conduct apply equally to Plaintiff and to the class.

       63.    The named Plaintiff will fairly and adequately protect the interests of the class.

The Plaintiff’s claims are not antagonistic to those of the putative class and they have hired

counsel skilled in the prosecution of class actions.

       64.    Common questions of law and fact predominate over questions affecting only

individuals, and a class action is superior to other available methods for the fair and efficient

adjudication of this controversy. There is a well-defined community of interest in the

questions of law and fact affecting the Class as a whole. The questions of law and fact

common to the Class predominate over any questions affecting solely the individual

members. Among the common questions of law and fact is whether members of the Class

were denied timely payment of overtime wages and/or were subject to unlawful wage

deductions pursuant to Defendant’s “incentive” and “disincentive” policies.




                                               10
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 11 of 16


       65.    This proposed class action under Rule 23 presents few management

difficulties, conserves the resources of the parties and the court system, protects the rights

of each class member, and maximizes recovery to them.

VII.   CAUSES OF ACTION

 COUNT I: COLLECTIVE ACTION CLAIM UNDER 29 U.S.C. § 216(b) FOR VIOLATION
   OF THE OVERTIME PROVISIONS OF THE FAIR LABOR STANDARDS ACT ON
               BEHALF OF PLAINTIFF AND THE FLSA CLASS
                       (vs. Defendant HomeWorks)

       66.    HomeWorks’ failure to factor in Plaintiff’s “incentive payments” in calculating

his “regular hourly rate” resulted in non-payment of overtime wages owed.

       67.    Based on the foregoing, HomeWorks’ conduct in this regard was a willful

violation of the FLSA, in that HomeWorks knew or should have known that such payments

should have been factored into the calculation of an employee’s “regular hourly rate.”

       68.    Accordingly, Plaintiff, and all other members of the FLSA class are entitled to

compensation for all the overtime wages owed, liquidated damages, attorneys’ fees and

court costs, pursuant to 29 U.S.C. § 216(b).

 COUNT II: COLLECTIVE ACTION CLAIM UNDER 29 U.S.C. § 216(b) FOR VIOLATION
   OF THE OVERTIME PROVISIONS OF THE FAIR LABOR STANDARDS ACT ON
                BEHALF OF PLAINTIFF AND THE FLSA CLASS
                          (vs. Defendant Fleuren)

       69.    Fleuren’s failure to factor in Plaintiff’s “incentive payments” in calculating his

“regular hourly rate” resulted in non-payment of overtime wages owed.

       70.    Based on the foregoing, Fleuren’s conduct in this regard was a willful violation

of the FLSA, in that Fleuren knew or should have known that such payments should have

been factored into the calculation of an employee’s “regular hourly rate.”

       71.    Accordingly, Plaintiff, and all other members of the FLSA class are entitled to

compensation for all the overtime wages owed, liquidated damages, attorneys’ fees and

court costs, pursuant to 29 U.S.C. § 216(b).

                                                11
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 12 of 16


COUNT III: COLLECTIVE ACTION CLAIM UNDER 29 U.S.C. § 216(b) FOR VIOLATION
  OF THE OVERTIME PROVISIONS OF THE FAIR LABOR STANDARDS ACT ON
                BEHALF OF PLAINTIFF AND THE FLSA CLASS
                        (vs. Defendant Veggeberg)

       72.    Veggeberg’s failure to factor in Plaintiff’s “incentive payments” in calculating

his “regular hourly rate” resulted in non-payment of overtime wages owed.

       73.    Based on the foregoing, Veggeberg’s conduct in this regard was a willful

violation of the FLSA, in that Veggeberg knew or should have known that such payments

should have been factored into the calculation of an employee’s “regular hourly rate.”

       74.    Accordingly, Plaintiff, and all other members of the FLSA class are entitled to

compensation for all the overtime wages owed, liquidated damages, attorneys’ fees and

court costs, pursuant to 29 U.S.C. § 216(b).

COUNT IV: CLASS ACTION CLAIM FOR UNLAWFUL DEDUCTIONS FROM WAGES IN
                  VIOLATION OF M.G.L. c. 149 §§ 148, 150
                       (vs. Defendant HomeWorks)

       75.    Based upon the foregoing, HomeWorks violated the Massachusetts Wage Act

by taking deductions against the wages of the employees pursuant to HomeWorks’

“disincentive” policy.

       76.    Accordingly, Plaintiff, and all other members of the Massachusetts Class are

entitled to compensation for the full amount of their unpaid wages, as well as liquidated

damages, attorney’s fees, and court costs pursuant to M.G.L. c. 149 § 148.

COUNT V: CLASS ACTION CLAIM FOR UNLAWFUL DEDUCTIONS FROM WAGES IN
                 VIOLATION OF M.G.L. c. 149 §§ 148, 150
                        (vs. Defendant Fleuren)

       77.    Based upon the foregoing, Fleuren violated the Massachusetts Wage Act by

taking deductions against the wages of the employees pursuant to HomeWorks’

“disincentive” policy.




                                               12
             Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 13 of 16


       78.    Accordingly, Plaintiff, and all other members of the Massachusetts Class are

entitled to compensation for the full amount of their unpaid wages, as well as liquidated

damages, attorney’s fees, and court costs pursuant to M.G.L. c. 149 § 148.

COUNT VI: CLASS ACTION CLAIM FOR UNLAWFUL DEDUCTIONS FROM WAGES IN
                  VIOLATION OF M.G.L. c. 149 §§ 148, 150
                        (vs. Defendant Veggeberg)

       79.    Based upon the foregoing, Veggeberg violated the Massachusetts Wage Act

by taking deductions against the wages of the employees pursuant to HomeWorks’

“disincentive” policy.

       80.    Accordingly, Plaintiff, and all other members of the Massachusetts Class are

entitled to compensation for the full amount of their unpaid wages, as well as liquidated

damages, attorney’s fees, and court costs pursuant to M.G.L. c. 149 § 148.

    COUNT VII: CLASS ACTION CLAIM FOR FAILURE TO PAY TIMELY OVERTIME
                WAGES IN VIOLATION OF M.G.L. c. 149 §§ 148, 150
                         (vs. Defendant HomeWorks)

       81.    Based upon the foregoing, HomeWorks violated the Massachusetts Wage Act

by failing to make timely payment for all overtime wages owed pursuant to the FLSA. See

Lambirth v. Advanced Auto, Inc., 140 F.Supp.3d (D.Mass. 2015) (holding that a Plaintiff

make seek remedies under the Massachusetts Wage Act for an employer’s failure to timely

pay overtime wages as required by the FLSA).

       82.    Accordingly, Plaintiff, and all other members of the Massachusetts Class are

entitled to compensation for the full amount of their unpaid wages, as well as liquidated

damages, attorney’s fees, and court costs pursuant to M.G.L. c. 149 § 148.

   COUNT VIII: CLASS ACTION CLAIM FOR FAILURE TO PAY TIMELY OVERTIME
                WAGES IN VIOLATION OF M.G.L. c. 149 §§ 148, 150
                           (vs. Defendant Fleuren)

       83.    Based upon the foregoing, Fleuren violated the Massachusetts Wage Act by

failing to make timely payment for all overtime wages owed pursuant to the FLSA. See

                                              13
               Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 14 of 16


Lambirth v. Advanced Auto, Inc., 140 F.Supp.3d (D.Mass. 2015) (holding that a Plaintiff

make seek remedies under the Massachusetts Wage Act for an employer’s failure to timely

pay overtime wages as required by the FLSA);

         84.    Accordingly, Plaintiff, and all other members of the Massachusetts Class are

entitled to compensation for the full amount of their unpaid wages, as well as liquidated

damages, attorney’s fees, and court costs pursuant to M.G.L. c. 149 § 148.

        COUNT IX: CLASS ACTION CLAIM FOR FAILURE TO PAY TIMELY OVERTIME
                   WAGES IN VIOLATION OF M.G.L. c. 149 §§ 148, 150
                             (vs. Defendant Veggeberg)

         85.    Based upon the foregoing, Veggeberg violated the Massachusetts Wage Act

by failing to make timely payment for all overtime wages owed pursuant to the FLSA. See

Lambirth v. Advanced Auto, Inc., 140 F.Supp.3d (D.Mass. 2015) (holding that a Plaintiff

make seek remedies under the Massachusetts Wage Act for an employer’s failure to timely

pay overtime wages as required by the FLSA).

         86.    Accordingly, Plaintiff, and all other members of the Massachusetts Class are

entitled to compensation for the full amount of their unpaid wages, as well as liquidated

damages, attorney’s fees, and court costs pursuant to M.G.L. c. 149 § 148.

VIII.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff claims, individually and on behalf of all other similarly situated

persons:

         1.     That, at the earliest possible time, Plaintiff be allowed to give notice of this

                collective action, or that the Court issue such notice, to all persons who are

                presently, or have been at any time during the three years immediately

                preceding the filing of this suit, employed by Defendants as Crew Leads,

                Tech II’s and Tech I’s in Massachusetts. Such notice shall inform them that



                                                  14
            Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 15 of 16


             this civil action has been filed, the nature of the action, and of their right to join

             this lawsuit if they believe they were denied proper wages;

      2.     Certification of this action as a class action pursuant to Rule 23 of the Federal

             Rules of Civil Procedure on behalf of members of the Massachusetts class

             and the appointment of Plaintiff and his counsel to represent the class;

      3.     Unpaid overtime wages under the FLSA;

      4.     Unpaid wages and restitution for unlawful deductions under the M.G.L. c. 149

             §§ 148, 150;

      5.     Liquidated damages under the FLSA;

      6.     Treble damages under M.G.L. c. 149 § 150;

      7.     Payment of an incentive award for the named Plaintiff;

      8.     Pre-Judgment and Post-Judgment interest, as provided by law;

      9.     Attorneys’ fees and costs of suit under the FLSA and M.G.L. c. 149 §§ 148,

             150, including expert fees; and

      10.    Such other and further relief as the Court deems just and equitable.

IX.   JURY DEMAND

      Plaintiff demands a trial by jury for all issues so triable.


 Dated: February 5, 2021                          The Plaintiff,
                                                  JOSEPH GIGUERE,
                                                  individually and on behalf of all other
                                                  similarly situated, individual,
                                                  By his Attorney,

                                                             /s/ Raymond Dinsmore
                                                  Raymond Dinsmore, Esq. (BBO # 667340)
                                                  Hayber, McKenna & Dinsmore, LLC
                                                  One Monarch Place, Suite 1340
                                                  Springfield, MA 01144
                                                  Tel: 413-785-1400; Fax: 860-218-9555
                                                  e-Mail: rdinsmore@hayberlawfirm.com


                                                15
DocuSign Envelope ID: B5017846-2D9F-471E-95C3-9072B58351BF
                          Case 3:21-cv-30015 Document 1 Filed 02/05/21 Page 16 of 16



                                      CONSENT TO BECOME PARTY PLAINTIFF
                                    Fair Labor Standards Act of 1938, 29 U.S.C. 216(b)

                   I hereby consent to be a party plaintiff seeking unpaid wages and liquidated

           damages (“damages”) against HOMEWORKS ENERGY, INC., MARTIJN FLEUREN,

           individually and MAX VEGGEBERG, individually (“Defendants”), and all entities and/or

           individuals that may be jointly liable with Defendants for my claimed damages. By joining

           this lawsuit, I designate the Named Plaintiffs and their attorneys (and other persons those

           individuals designate as necessary) as my representatives to make all decisions on my

           behalf, to the extent permitted by law, concerning the method and manner of conducting

           the case including settlement, the entering of an agreement with Plaintiffs’ counsel

           regarding payment of attorneys’ fees and court costs, and all other matters pertaining to

           this lawsuit. I further acknowledge that this consent is intended to be filed to recover my

           damages against Defendants, and all other individuals and/or entities who are or may be

           jointly liable along with Defendants, whether in the above-captioned action or in any

           subsequent action that may be filed on my behalf for such recovery, and this consent may

           be used in this case or in any subsequent case as necessary. For purposes of pursuing

           my damages claims against Defendants, I choose to be represented by the law firm of

           Hayber, McKenna & Dinsmore, LLC and other attorneys with whom they may associate.

                   By opting in to this suit, I consent to magistrate judge jurisdiction under

           28 U.S.C. § 636(c).




           Date: __________________________
                  2/4/2021                  Signature:

           Printed Name:      Joseph Giguere
